Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed December 7, 2020. Claims 1-12 are presented for examination. Claims 1 and 11 are independent claims.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 2018-113779 filed in Japan on June 14, 2018 which papers have been placed of record in the file.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (December 7, 2020) has been received, entered into the record, and considered.
Drawings

The drawings filed June 28, 2021 are accepted by the examiner.


Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted December 7, 2020.

Abstract

  The abstract filed December 7, 2020 is accepted by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mardanbegi et al (US 20180239423 A1) in view of Smyth (US 8824779 B1).

As to Claim 1:
Mardanbegi et al discloses an eyeball detection unit (Mardanbegi, see Abstract, where Mardanbegi discloses a gaze tracker and a computer-implemented method for gaze tracking, comprising the steps of: recording video images of a being's eye such that an eye pupil and a glint on the eye ball caused by a light source  are recorded; processing the video images to compute an offset between the position of the predetermined spatial feature and a predetermined position with respect to the glint; by means of the light source such as a display, emitting light from a light pattern at a location selected among a multitude of preconfigured locations of light patterns towards the being's eye; wherein the location is controlled by a feedback signal; controlling the location of the light pattern from one location to another location among the predefined locations of light patterns, in response to the offset, such that the predetermined position with respect to the glint caused by the light source tracks the predetermined spatial feature of the being's eye; wherein the above steps are repeated to establish a control loop with the location of the light pattern being controlled via the feedback signal)  comprising: an irradiator that projects substantially parallel illumination light (Mardanbegi, see 109 in figure 1)  toward a cornea of an eyeball (Mardanbegi, see 109 in figure 1 and paragraph [0095], where Mardanbegi discloses that the system 100 comprises a light source 109 configured as a transparent display in front of the computer display 108 and emitting light in the infrared range e.g in the near-infrared range. The light source is configured as a display and comprises light elements also denoted pixels e.g. light elements configured to emit infrared light. Infrared light from the light source 109 also impinges on the pupil 114 of the user's right eye and causes also so-called glints on the pupil 114. These glints are glints of infrared light from the light source 109); a detector (Mardanbegi, see 110 in figure 1) that detects light intensity of reflected light from the cornea (Mardanbegi, see paragraph [0034], where Mardanbegi discloses that the light intensity emitted by first display in the infrared range, at the location of the light pattern, the glint can be reliably captured by a camera sensitive to visible and infrared light. That is, detection of glints is not disturbed by visible light from the second display. By proper configuration is meant that the first display is configured to emit sufficiently high light intensity in the infrared range that glints can be reliably detected); and a detection controller that identifies a centroid offset in a direction of the light intensity of the reflected light from the cornea (Mardanbegi, see 505 in figure 5a and paragraph [0133], where Mardanbegi disclose that the closed loop gaze tracker tracks the movement of the eye, or rather the pupil 505, by moving the position of the light pattern such that the glint on the cornea from the light pattern occurs in the centre of the pupil. The closed loop may also track the movement of the pupil 505 by moving the position of the light pattern such that the glint on the cornea occurs decentred by a predefined static offset or by a dynamically adjusted offset which may be adapted to the offset e.g. to an offset vector and/or to the position of the pupil relative to the eye socket or another spatial feature that can be used as a reference point) with respect to a reference optical axis (Mardanbegi, see paragraph [0107], the image processor 101 outputs the offset, e.g. as a two-dimensional vector value, to a loop controller 103 via a loop error estimator that comprises a reference controller 104 and a comparator 105. The reference controller 104 is configured to set a static or a dynamic reference that sets a desired value for the offset e.g. in case a deliberate shift between the position of the pupil and the position of the glint is desired. This may be used to compensate for a difference between the so-called optical axis and the so-called visual axis. In this case, the reference may be adapted dynamically to the offset as shown by dashed line 118) on a basis of a detected value by the detector (Mardanbegi, see paragraph [0100], where Mardanbegi discloses that the offset may be a pupil-to-glint vector. Then the light source controller 102 receives the offset, pupil-to-glint vector, and performs vector subtraction by subtracting the offset from a current position of the light pattern to compute a next position of the light pattern. This is subject to a conventional step of mapping the coordinates of the camera 110 to the coordinates of the light source 109 or vice versa), and thereafter calculates a positional offset of a cornea position with respect to the reference optical axis (Mardanbegi, see reference optical axis in x1 in figure 5a and the positional offset of the cornea position x2 in figure 5a and paragraphs [0130]-[0133], where Mardanbegi discloses a first image 501 shows an eye socket 503, the iris 504 and the pupil 505. Additionally, the first image 501 shows a glint 506 which is a reflection of light on the cornea (not shown) from the light pattern emitted by the light source. Image 501 illustrates a situation wherein the closed loop gaze tracker has moved the position of the light pattern such that the glint 506 occurs in the centre of the pupil 505. Further, it is noted that the pupil 505 and the glint 506 are located at a first position (xl, yl), which appears to be at a position where the user is looking at a point straight in front of his eye. It should be noted that the dashed lines designated yl, y2, xl and x2 are not part of the image recorded by the camera, but they are shown to emphasize the movement of the iris 504 and the pupil 505.  A second image 502 shows the pupil and the glint 506 at a second position (x2, y2) wherein the user has moved his eyes and is looking a bit upwards and to one side. Also in the second image 502 it is noted that the closed loop gaze tracker has moved the position of the light pattern such that the glint 506 occurs in the centre of the pupil 505.  Thus, it is illustrated that the closed loop gaze tracker tracks the movement of the eye, or rather the pupil 505, by moving the position of the light pattern such that the glint on the cornea from the light pattern occurs in the centre of the pupil. The closed loop may also track the movement of the pupil 505 by moving the position of the light pattern such that the glint on the cornea occurs decentred by a predefined static offset or by a dynamically adjusted offset which may be adapted to the offset e.g. to an offset vector and/or to the position of the pupil relative to the eye socket or another spatial feature that can be used as a reference point).  Mardanbegi differs from the claimed subject matter in that Mardanbegi does not explicitly disclose centroid offset in the angular direction. However in an analogous art, Smyth discloses centroid offset in the angular direction (Smyth, see column 32 lines 2-15, where Smyth discloses that the pupil image is offset from the sensor by an offset-angle which may be defined by the ratio of the ellipsoidal chords 239 and 238 for the pupil with the true axes given by 23 6 and 235 in the plane of the frontal pupil view. Note that because of non- uniform image distortion caused by the light ray refraction, the true image centroid 234 is displaced from the center of the pupil image. The pupil image is rotated 240 by the offset angle to the frontal pupil view 242 with the orthogonal axes 246 and 247, and the iris 243 and pupil area 244 with indexed 15 template features 248, including the pupil center 245).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mardanbegi with Smyth. One would be motivated to modify Mardanbegi by disclosing centroid offset in the angular direction as taught by Smyth thereby improving accuracy when processing a pupil image from which the image centroid and orientation are determined by using parameters that estimate the angular location of the eye relative to the camera (Smyth, see column 2 lines 64-67).  

As to Claim 2:  
Mardanbegi in view of Smyth discloses the eyeball detection unit according to claim 1, further comprising a light beam position controller that causes, on a basis of an instruction from the detection (Mardanbegi, see figure 1), a projection position of the illumination light to the cornea to move with respect to the reference optical axis (Mardanbegi, see 109 and 116 in figure 1), wherein the detection controller (Mardanbegi, see 110 in figure 1)  instructs the light beam position controller to cause the projection position of the illumination light to move to reduce the centroid offset in the angular direction with respect to the reference optical axis (Mardanbegi, see reference x1 in figure 5B), and calculates the positional offset of the cornea position (Mardanbegi, see 505 in figure 5b) on a basis of an amount of movement of the projection position of the illumination light (Mardanbegi, see figure 5B and paragraphs [0134] and [0135], where Mardanbegi discloses that FIG. 5b shows a second example of images of a beholder's eye with glints. A third image 507 also shows the eye socket 503, the iris 504 and the pupil 505. In the third image the glint comprises four glints generally designated 509. The glints are caused by a corresponding 'four-dots' light pattern emitted by the light source. Image 507 illustrates a situation wherein the closed loop gaze tracker has moved the position of the light pattern such that the glints 509 occur in the centre of the pupil 505. Here, the position of the glints is chosen to be a geometric centre of the glints e.g. a geometrical point of gravity. In the third image the pupil and the position of the glints are shown to be at the position (xl, yl ). A fourth image 508 shows the pupil and the glints at a second position (x2, y2) wherein the user has moved his eyes and is looking a bit upwards and to one side. Also in the fourth image 508 it is noted that the closed loop gaze tracker has moved the position of the light pattern such that the glints 509 occur in the centre of the pupil 505).
 
As to Claim 5:
Mardanbegi in view of Smyth discloses the eyeball detection unit according to claim 1, further comprising a light beam angle controller that changes a projection angle of the illumination light with respect to the reference optical axis while the illumination light is projected at a same projection position toward the cornea, wherein the detection controller calculates the positional offset of the cornea position with respect to the reference optical axis on a basis of a change in the detected value by the detector (Mardanbegi, see figure 5B and paragraphs [0134] and [0135], where Mardanbegi discloses that FIG. 5b shows a second example of images of a beholder's eye with glints. A third image 507 also shows the eye socket 503, the iris 504 and the pupil 505. In the third image the glint comprises four glints generally designated 509. The glints are caused by a corresponding 'four-dots' light pattern emitted by the light source. Image 507 illustrates a situation wherein the closed loop gaze tracker has moved the position of the light pattern such that the glints 509 occur in the centre of the pupil 505. Here, the position of the glints is chosen to be a geometric centre of the glints e.g. a geometrical point of gravity. In the third image the pupil and the position of the glints are shown to be at the position (xl, yl ). A fourth image 508 shows the pupil and the glints at a second position (x2, y2) wherein the user has moved his eyes and is looking a bit upwards and to one side. Also in the fourth image 508 it is noted that the closed loop gaze tracker has moved the position of the light pattern such that the glints 509 occur in the centre of the pupil 505). 

As to Claim 6:
Mardanbegi in view of Smyth discloses the eyeball detection unit according to claim 1, wherein the detector includes a plurality of divided detection regions (Mardanbegi, see 509 figure 5B), and the detection controller identifies the centroid offset in the angular direction of the light intensity of the reflected light from the cornea ((Mardanbegi, see x2 and pupil offset in angular direction 504 in figure 5B) with respect to the reference optical axis on a basis of a detected value of an intensity of received light in each of the plurality of divided detection regions (Mardanbegi, see 509 figure 5B and paragraphs [0134]-[0135], where Mardanbegi discloses that FIG. 5b shows a second example of images of a beholder's eye with glints. A third image 507 also shows the eye socket 503, the iris 504 and the pupil 505. In the third image the glint comprises four glints generally designated 509. The glints are caused by a corresponding 'four-dots' light pattern emitted by the light source. Image 507 illustrates a situation wherein the closed loop gaze tracker has moved the position of the light pattern such that the glints 509 occur in the centre of the pupil 505. Here, the position of the glints is chosen to be a geometric centre of the glints e.g. a geometrical point of gravity. In the third image the pupil and the position of the glints are shown to be at the position (xl, yl ). A fourth image 508 shows the pupil and the glints at a second position (x2, y2) wherein the user has moved his eyes and is looking a bit upwards and to one side. Also in the fourth image 508 it is noted that the closed loop gaze tracker has moved the position of the light pattern such that the glints 509 occur in the centre of the pupil 505). 

As to Claim 7: 
Mardanbegi in view of Smyth discloses the eyeball detection unit according to claim 1, further comprising a condensing and detection optical system that condenses the reflected light (Mardanbegi, see 609 in figure 6) from the cornea (Mardanbegi, see 610 in figure 6) toward the detector (Mardanbegi, see 606 and 604 in figure 6), wherein the detector is disposed at a position off a focal position on a detector side of the condensing and detection optical system (Mardanbegi, see 607, 604 and 606 in figure 6). 

As to Claim 8:
Mardanbegi in view of Smyth discloses the eyeball detection unit according to claim 1, further comprising a position controller that, on a basis of an instruction from the detection controller, causes a projection position of the illumination light to the cornea to move with respect to the reference optical axis, and also causes a detection position of the light intensity by the detector to move, wherein the detection controller instructs the position controller to cause the projection position of the illumination light and the detection position to move to reduce the centroid offset in the angular direction with respect to the reference optical axis, and calculates the positional offset of the cornea position on a basis of an amount of movement of the projection position of the illumination light and an amount of movement of the detection position (Mardanbegi, see 509 figure 5B and paragraphs [0134]-[0135], where Mardanbegi discloses that FIG. 5b shows a second example of images of a beholder's eye with glints. A third image 507 also shows the eye socket 503, the iris 504 and the pupil 505. In the third image the glint comprises four glints generally designated 509. The glints are caused by a corresponding 'four-dots' light pattern emitted by the light source. Image 507 illustrates a situation wherein the closed loop gaze tracker has moved the position of the light pattern such that the glints 509 occur in the centre of the pupil 505. Here, the position of the glints is chosen to be a geometric centre of the glints e.g. a geometrical point of gravity. In the third image the pupil and the position of the glints are shown to be at the position (xl, yl ). A fourth image 508 shows the pupil and the glints at a second position (x2, y2) wherein the user has moved his eyes and is looking a bit upwards and to one side. Also in the fourth image 508 it is noted that the closed loop gaze tracker has moved the position of the light pattern such that the glints 509 occur in the centre of the pupil 505). 

As to Claim 9:
Mardanbegi in view of Smyth discloses the eyeball detection unit according to claim 1, wherein the reference optical axis is a straight line including a center of curvature of the cornea in a case where the eyeball is in a forward looking state and a center of rotation of the eyeball (Mardanbegi, see y2, y1 and x1 in 507 of figure 5b). 

As to Claim 10: 
Mardanbegi in view of Smyth discloses the eyeball detection unit according to claim 1, wherein the detection controller detects, as the positional offset of the cornea position, a positional offset of a center of curvature of the cornea with respect to the reference optical axis (Mardanbegi, see y2, y1, x1 and x2 in 508 of figure 5b).



As to Claim 11:
Mardanbegi discloses an image display apparatus (Mardanbegi, see figure 1) comprising: an image light formation unit that outputs image light (Mardanbegi, see 109 in figure 1); a condensing optical system (Mardanbegi, see 108  and 109 in figure 1)  that causes the image light to converge toward a cornea (Mardanbegi, see 109 in figure 1 and paragraph [0095], where Mardanbegi discloses that the system 100 comprises a light source 109 configured as a transparent display in front of the computer display 108 and emitting light in the infrared range e.g in the near-infrared range. The light source is configured as a display and comprises light elements also denoted pixels e.g. light elements configured to emit infrared light. Infrared light from the light source 109 also impinges on the pupil 114 of the user's right eye and causes also so-called glints on the pupil 114. These glints are glints of infrared light from the light source 109) of a viewer (Mardanbegi, see 108 in figure 1 and paragraph [0094], where Mardanbegi discloses that the human being 113 moves his gaze on the display 108 across different positions on the graphical object 111; this is illustrated for three different positions by dashed lines 116 and by a trace 112 across the positions. Light from the display 108 impinges on the pupil 114 of the user's right eye and causes so-called glints on the pupil 114); and an eyeball detection unit (Mardanbegi, see figure 1), the eyeball detection unit including an irradiator (Mardanbegi, see 109 in figure 1)  that projects substantially parallel illumination light toward the cornea of the eyeball (Mardanbegi, see 109 in figure 1 and paragraph [0095], where Mardanbegi discloses that the system 100 comprises a light source 109 configured as a transparent display in front of the computer display 108 and emitting light in the infrared range e.g in the near-infrared range. The light source is configured as a display and comprises light elements also denoted pixels e.g. light elements configured to emit infrared light. Infrared light from the light source 109 also impinges on the pupil 114 of the user's right eye and causes also so-called glints on the pupil 114. These glints are glints of infrared light from the light source 109), with a projection position thereof lying at substantially a same position as a convergence position of the image light (Mardanbegi, see 116 in figure 1), a detector (Mardanbegi, see 110 in figure 1)  that detects light intensity of reflected light (Mardanbegi, see paragraph [0034], where Mardanbegi discloses that the light intensity emitted by first display in the infrared range, at the location of the light pattern, the glint can be reliably captured by a camera sensitive to visible and infrared light. That is, detection of glints is not disturbed by visible light from the second display. By proper configuration is meant that the first display is configured to emit sufficiently high light intensity in the infrared range that glints can be reliably detected), and a detection controller that identifies a centroid offset in a direction of the light intensity of the reflected light from the cornea (Mardanbegi, see 505 in figure 5a and paragraph [0133], where Mardanbegi disclose that the closed loop gaze tracker tracks the movement of the eye, or rather the pupil 505, by moving the position of the light pattern such that the glint on the cornea from the light pattern occurs in the centre of the pupil. The closed loop may also track the movement of the pupil 505 by moving the position of the light pattern such that the glint on the cornea occurs decentred by a predefined static offset or by a dynamically adjusted offset which may be adapted to the offset e.g. to an offset vector and/or to the position of the pupil relative to the eye socket or another spatial feature that can be used as a reference point)  with respect to a reference optical axis (Mardanbegi, see paragraph [0107], the image processor 101 outputs the offset, e.g. as a two-dimensional vector value, to a loop controller 103 via a loop error estimator that comprises a reference controller 104 and a comparator 105. The reference controller 104 is configured to set a static or a dynamic reference that sets a desired value for the offset e.g. in case a deliberate shift between the position of the pupil and the position of the glint is desired. This may be used to compensate for a difference between the so-called optical axis and the so-called visual axis. In this case, the reference may be adapted dynamically to the offset as shown by dashed line 118) on a basis of a detected value by the detector (Mardanbegi, see paragraph [0100], where Mardanbegi discloses that the offset may be a pupil-to-glint vector. Then the light source controller 102 receives the offset, pupil-to-glint vector, and performs vector subtraction by subtracting the offset from a current position of the light pattern to compute a next position of the light pattern. This is subject to a conventional step of mapping the coordinates of the camera 110 to the coordinates of the light source 109 or vice versa), and thereafter calculates a positional offset of a cornea position with respect to the reference optical axis (Mardanbegi, see reference optical axis in x1 in figure 5a and the positional offset of the cornea position x2 in figure 5a and paragraphs [0130]-[0133], where Mardanbegi discloses a first image 501 shows an eye socket 503, the iris 504 and the pupil 505. Additionally, the first image 501 shows a glint 506 which is a reflection of light on the cornea (not shown) from the light pattern emitted by the light source. Image 501 illustrates a situation wherein the closed loop gaze tracker has moved the position of the light pattern such that the glint 506 occurs in the centre of the pupil 505. Further, it is noted that the pupil 505 and the glint 506 are located at a first position (xl, yl), which appears to be at a position where the user is looking at a point straight in front of his eye. It should be noted that the dashed lines designated yl, y2, xl and x2 are not part of the image recorded by the camera, but they are shown to emphasize the movement of the iris 504 and the pupil 505.  A second image 502 shows the pupil and the glint 506 at a second position (x2, y2) wherein the user has moved his eyes and is looking a bit upwards and to one side. Also in the second image 502 it is noted that the closed loop gaze tracker has moved the position of the light pattern such that the glint 506 occurs in the centre of the pupil 505.  Thus, it is illustrated that the closed loop gaze tracker tracks the movement of the eye, or rather the pupil 505, by moving the position of the light pattern such that the glint on the cornea from the light pattern occurs in the centre of the pupil. The closed loop may also track the movement of the pupil 505 by moving the position of the light pattern such that the glint on the cornea occurs decentred by a predefined static offset or by a dynamically adjusted offset which may be adapted to the offset e.g. to an offset vector and/or to the position of the pupil relative to the eye socket or another spatial feature that can be used as a reference point). Mardanbegi differs from the claimed subject matter in that Mardanbegi does not explicitly disclose centroid offset in the angular direction. However in an analogous art, Smyth discloses centroid offset in the angular direction (Smyth, see column 32 lines 2-15, where Smyth discloses that the pupil image is offset from the sensor by an offset-angle which may be defined by the ratio of the ellipsoidal chords 239 and 238 for the pupil with the true axes given by 23 6 and 235 in the plane of the frontal pupil view. Note that because of non- uniform image distortion caused by the light ray refraction, the true image centroid 234 is displaced from the center of the pupil image. The pupil image is rotated 240 by the offset angle to the frontal pupil view 242 with the orthogonal axes 246 and 247, and the iris 243 and pupil area 244 with indexed 15 template features 248, including the pupil center 245).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mardanbegi with Smyth. One would be motivated to modify Mardanbegi by disclosing centroid offset in the angular direction as taught by Smyth thereby improving accuracy when processing a pupil image from which the image centroid and orientation are determined by using parameters that estimate the angular location of the eye relative to the camera (Smyth, see column 2 lines 64-67).  
  
As to Claim 12: 
Mardanbegi in view of Smyth discloses the image display apparatus according to claim 11, further comprising a light beam position controller (Mardanbegi, see figure 1),  that causes, on a basis of the positional offset of the cornea position detected by the eyeball detection unit (Mardanbegi, see 505 in figure 5b), the projection position of the illumination light and the convergence position of the image light to move (Mardanbegi, see figure 5B and paragraphs [0134] and [0135], where Mardanbegi discloses that FIG. 5b shows a second example of images of a beholder's eye with glints. A third image 507 also shows the eye socket 503, the iris 504 and the pupil 505. In the third image the glint comprises four glints generally designated 509. The glints are caused by a corresponding 'four-dots' light pattern emitted by the light source. Image 507 illustrates a situation wherein the closed loop gaze tracker has moved the position of the light pattern such that the glints 509 occur in the centre of the pupil 505. Here, the position of the glints is chosen to be a geometric centre of the glints e.g. a geometrical point of gravity. In the third image the pupil and the position of the glints are shown to be at the position (xl, yl ). A fourth image 508 shows the pupil and the glints at a second position (x2, y2) wherein the user has moved his eyes and is looking a bit upwards and to one side. Also in the fourth image 508 it is noted that the closed loop gaze tracker has moved the position of the light pattern such that the glints 509 occur in the centre of the pupil 505).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bitauld (US 10928894 B2).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624